Exhibit 10.2

 



Service Agreement

 

This Service Agreement (this “Agreement”) has been made and entered into by and
between Link Bit Consulting Co., Ltd. (the “Customer”), and UMAJIN Co., Ltd.
(the “Service Provider”), as follows.

 

Article 1. Entrustment of Services

 

The Customer entrusts the Service Provider with the services specified in
Article 2 (the “Entrusted Services”) and the Service Provider accepts the
entrustment.

 

Article 2. Services

 

The Entrusted Services shall be as follows:

 

(1)Matters related to gathering and providing horserace information.

①Conducting interviews in areas relating to horse racing

②Providing image materials relating to horse racing

③Collecting information on races held and managing the database thereof

④Other services relating to the forgoing

(2)Matters related to web page contents and e-mail magazines

①Planning and supervising web pages and e-mail magazines

②Writing e-mail magazines

③Writing texts for web page contents

 

Article 3. Term

 

The effective term of this Agreement shall be from November 1, 2015, to October
31, 2016. If neither party expresses a specific intention at least three months
prior to the expiration of the term, this Agreement shall be extended for an
additional one-year period with the same conditions, and the same shall apply
thereafter.

 

Article 4. Service Fees

 

The service fees shall be as follows

 

① The fee for service prescribed in paragraph in Article2(1) shall be 16 million
yen per month (inclusive of consumption tax).

② The fee for service prescribed in paragraph in Article2(2) shall be 7 million
yen per month (inclusive of consumption tax).

The total 23million yen per month (inclusive of consumption tax.)

 

The Customer shall pay the fees for each month by the end of the following month
by remittance to the account designated by the Service Provider.

 

1

 

 

Article 5. Expenses

 

Expenses necessary for the performance of the Entrusted Services shall be borne
in principle by the Service Provider.

 

Article 6. Reporting

1.The Service Provider shall report on the entrusted matters to the Customer on
a weekly basis.

2.In addition to the preceding paragraph, if the Customer so requests, the
Service Provider shall promptly report information on the entrusted matters.

 

Article 7. Confidentiality

 

Neither party may divulge to any third party any confidential information of the
other party that comes to its knowledge through the execution and performance of
this Agreement.

 

Article 8. Disclosure of Outsourcing, etc. to External Parties

 

1.The Service Provider may not, for whatever reason, entrust the performance of
purposes for which disclosure is made to any third party without expressly
obtaining the written consent of the Customer.

2.If the Service Provider wishes to obtain the written consent of the Customer
in the preceding paragraph or needs to seek cooperation of a third party for the
performance of the Services in Article 2, the Service Provider must seek the
Customer’s judgment by submitting the name, trade name, address, and location of
the potential subcontractor or partner as well as the scope of confidential
information to be disclosed.

3.The Service Provider may, upon obtaining the approval of the disclosing party,
disclose confidential information to the third party by having the third party
assume the same obligations the Service Provider owes to the Customer hereunder
prior to the disclosure. However, in such case, the Service Provider shall not
be exempted from the obligations hereunder and shall be responsible for the
disclosure of confidential information to the third party.

4.If the Service Provider discloses confidential information to the third party
in accordance with the provisions of this Article, the Service Provider shall
keep the disclosure records (matters to be recorded: disclosure date and time;
media used for the disclosure; the department, name, and receiving stamp of the
recipient; date of returning the media; and the like). The Customer may request
the inspection and copying of the disclosure record at any time to the Service
Provider.

 

Article 9. Damage

 

The Service Provider shall be liable to separately compensate for damage caused
to the Customer due to any violation of obligations hereunder or failure to
perform obligations hereunder. Damage to be compensated shall include indirect
damage to the Customer such as loss of earnings, damage arisen due to the
Customer’s reputational damage, expenses the Customer has incurred for internal
and external responses to divulgence or other similar events, and compensation
required for third parties.

 

2

 

 

Article 10. Termination

 

1.Either party may immediately terminate this Agreement wholly or partly without
any demand if the other party falls under any of the following items.

(i)If the other party commits gross negligence or breach of trust

(ii)If the other party suspends payments, or a petition is filed for provisional
attachment, attachment, auction, commencement of bankruptcy proceedings, civil
rehabilitation proceedings, corporate reorganization proceedings, special
liquidation proceedings, or other similar proceedings

(iii)If the other party receives a disposition for suspension of transactions
from a clearing house

(iv)If the other party receives a disposition for failure to pay taxes or public
dues

(v)If any other significant reason similar to the forgoing that makes it
difficult to continue this Agreement arises

2.Either party may terminate this Agreement wholly or partly if the other party
violates any provision of this Agreement and, despite demand made by specifying
a reasonable period, other party’s failure to perform obligations is not
corrected.

 

Article 11. Jurisdiction

 

The Tokyo District Court shall have exclusive jurisdiction for the resolution of
any disputes in connection with this Agreement.

 

Article 12. Consultation

 

Any matters not stipulated hereunder or any questions about the interpretation
of this Agreement shall be resolved upon consultation between the parties hereto
in good faith.

 

 

IN WITNESS WHEREOF, both parties hereto have executed this Agreement in
duplicate with their signatures, and each party shall retain one copy.

 

 

3

 

 

November 1, 2015

 

Customer: /s/ Takashi Ozawa

1-16-1 Kaigan, Minato-ku, Tokyo, Japan

Link Bit Consulting Co., Ltd.

Takashi Ozawa, Representative Director

 

Service Provider: /s/ Motonori Okai

1-4-12 Kaigan, Minato-ku, Tokyo, Japan

UMAJIN Co., Ltd.

Motonori Okai, Representative Director

 

 

 

 

 

 

 



4

